Citation Nr: 0912330	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-31 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The Veteran had active duty from July 1964 to May 1966.  The 
Veteran died in March 2007.  The appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id.

In this case, the Veteran was service-connected for right 
peroneal neuropathy under the provisions of 38 U.S.C.A. § 
1151, evaluated as 80 percent disabling.  He died in March 
2007 due to metastatic rectal carcinoma, seizures, and 
diabetes mellitus.  While the RO sent a notice dated in May 
2007, it did not comply with the Court's holding in Hupp.  On 
remand, this must be accomplished.
On her VA Form 9 received in September 2007, the appellant 
asserts that the Veteran's cause of death was due to VA 
medical negligence.  The Veteran was treated on multiple 
occasions by the VA Medical Center prior to his death and the 
RO determined that right peroneal neuropathy resulted from 
his July 2002 colon cancer surgery.  Based on the appellant's 
contentions, it is determined that entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 is a component of 
the present cause of death claim.  Accordingly, the RO must 
consider those provisions in readjudicating the appeal.  

Furthermore, it is determined that a medical opinion must be 
obtained in order to satisfy the requirements of 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4) (2008).  As such, the 
case should be referred to a VA physician to determine 
whether the proximate cause of the veteran's death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
hospital care or medical treatment.  Additionally, the 
appellant claims that service-connected right peroneal 
neuropathy was implicated in the Veteran's demise.  The 
examiner should also address whether there is a 50 percent 
probability or greater that the Veteran's cause of death was 
causally related to the service-connected right peroneal 
neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
appellant's claim. The notice should 
include (1) a statement of the 
conditions for which the veteran was 
service connected at the time of his 
death (right peroneal neuropathy under 
the provisions of 38 U.S.C.A. § 1151, 
evaluated as 80 percent disabling); (2) 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf. 

2.	Send the claims folder to an 
appropriate specialist to determine 
whether the Veteran's cause of death 
was due to carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on the part of the VA hospital care or 
medical treatment; or related to his 
active service.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed.  

The examiner should answer the 
following questions: 

a)  Based on a review of the claims 
file, is there a 50 percent probability 
or greater that the veteran's death was 
due to or the result of, or was 
otherwise related to, his VA medical 
treatment?  

b)  Is there a 50 percent probability 
or greater that the VA personnel 
displayed carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on VA's part in furnishing medical 
treatment?  

c)  Is there a 50 percent probability 
or greater that the proximate cause of 
the veteran's death was an event which 
was not reasonably foreseeable by VA 
medical care providers in providing the 
treatment in question based on what a 
reasonable health care provider would 
have seen?  

d)  The examiner should also provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's cause of death was related to 
his service-connected right peroneal 
neuropathy.  He/she should provide the 
rationale for all opinions provided.

3.	Following completion of the above, 
readjudicate the appellant's claims on 
appeal, to include adjudication under 
the provisions of 38 U.S.C.A. § 1151.  
If the benefits sought on appeal are 
not granted, then issue a supplemental 
statement of the case and provide the 
appellant an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




